Citation Nr: 1431578	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for depression, to include as secondary to service-connected lumbosacral strain with scoliosis and degenerative joint disease.  

2.  Entitlement to an increased rating in excess of 20 percent for a lumbosacral strain with scoliosis and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that continued a 20 percent rating for the Veteran's low back disability and denied service connection for a neck disability and depression.  

The Veteran filed a notice of disagreement in January 2008.  In February 2008 the Veteran withdrew his claim for service connection for a neck disability.  Thus the issue is not before the Board at this time.  The Veteran was provided with a statement of the case in June 2009 and perfected his appeal with a June 2009 VA Form 9.  

The Veteran testified before a decision review officer (DRO) in February 2008 and the undersigned in October 2012.  A copy of both transcripts is of record.  The Veteran also submitted additional evidence with a waiver of initial RO consideration at the Board hearing.  

At the October 2012 Board hearing the Veteran asserted that his knee condition was due to his service connected low back disability, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's paperless claims file shows that the documents are either duplicative of the paper claims file or irrelevant to the issues on appeal.  
The issue of entitlement to an increased rating in excess of 20 percent for a lumbosacral strain with scoliosis and degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most persuasive evidence of record shows the Veteran does not have a current diagnosis of depression.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in letters sent in May 2007 and May 2009.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Board acknowledges that the Veteran was provided with notice for secondary service connection in May 2009, after the initial rating decision.  However, the Veteran has not been prejudiced, as the claim was readjudicated in the June 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Additionally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  

Furthermore, at the DRO hearing, the DRO officer explained to the Veteran that he needed to submit evidence that he has a current diagnosis of depression and that his depression was related to his service-connected disability.  Since, the RO has obtained additional VA and private treatment records and in October 2012 the Veteran submitted a March 2007 private treatment record that shows the Veteran reported symptoms of stress.  However, the Veteran has not submitted or identified any evidence that shows a current diagnosis of depression or that he has depression that is related to his military service.  As such, the Board finds that a remand to allow the Veteran to identify additional records in regards to his claim for depression is not necessary.  

The Board also notes that the Veteran has not been afforded a VA examination in regards to his claim for service connection for depression.  The Board notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.
In this case, as will be discussed below, there is no competent and credible evidence that the Veteran has a current diagnosis of depression.  Instead, the record contains medical evidence that is absent of a diagnosis depression and contains negative depression screenings.  Additionally, the only evidence of record that the Veteran has a current diagnosis of depression are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to whether he has a current diagnosis of depression.  Therefore, the Board finds that a VA examination is not necessary to decide the Veteran's claim of entitlement to service connection for depression.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's contentions.  Additionally, the Veteran provided testimony to support his claim and why he believed his depression was secondary to his service connected low back.  For these reasons, the Board finds that the Veteran was not prejudiced by any deficiencies in the hearing.   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that he has depression due to his service connected low back disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records are absent of any complaints, treatment, or diagnosis of depression.  

Post-service private treatment records dated October 1994 to February 2008 are absent of any diagnoses of depression.  A June 2006 depression screening shows that the Veteran denied feeling down, depressed or hopeless in the last month and denied feelings of little interest or pleasure in doing things in the past month.  A March 2007 treatment record shows that the Veteran reported that due to a March 2007 motor vehicle accident, stress had become a major contributor to his overall decline in health.  The Veteran reported that his stress caused him to become depressed and had also prevented him from working as many hours as he is accustomed to.  The treatment record is absent of a diagnosis of depression.  

At the February 2008 DRO hearing, the Veteran testified that he was depressed because he is self-employed and is unable to do the work he used to do.  He reported that he has bills to pay and does not have the money coming in.  The Veteran also reported that he had not been diagnosed with depression.  

VA treatment records dated April 2008 to June 2009 are absent of any diagnoses of depression.  A May 2009 treatment record shows that the Veteran denied homicidal ideation, suicidal ideation, anxiety, and depression.  Additionally, the Veteran's depression screen was negative.  

At the October 2012 Board hearing, the Veteran testified that due to his low back disability he was unable to yield the same income the financial pressure has caused him to become anxious and depressed.  

As such, based on the evidence, above the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of depression.  

The Board acknowledges the Veteran's assertions that he currently suffers from depression.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of depression or any other psychiatric disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of stress and feeling anxious any opinion regarding whether those symptoms are a clinical psychiatric disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a current diagnosis of depression.  
The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for depression is denied.  


REMAND

The Veteran contends that his service-connected lumbosacral strain with scoliosis and degenerative joint disease is more severe than reflected by his current rating.  

At the October 2012 Board hearing the Veteran's representative noted that that the Veteran's low back disability had gotten worse since his last examination in 2007, stating that he currently suffers from constant back pain with restless sleep, episodes of muscle spasms, and painful motion.  The Board notes that the Veteran's last VA examination was in June 2008.  However, this examination was still over six years ago, and the Veteran's description of his current symptoms indicates a material change in his service-connected back disability since his last VA examination.  The Board thus finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  


Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records dated July 2009 to the present.  

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his lumbosacral strain with scoliosis and degenerative joint.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

All indicated studies, including x-rays, should be performed.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


